Title: To Alexander Hamilton from Thomas Jefferson, 17 June 1790
From: Jefferson, Thomas
To: Hamilton, Alexander


New York June 17th. 1790
Sir

I have the honor to enclose you an estimate of the probable expences of the Department of State for one year from the 1st. day of April last past, not including the diplomatic establishment abroad, for which there is a Bill before Congress to make a special appropriation.
I have given directions that a list shall always be sent to your office of all Commissions to be made out for persons connected with the revenue, and whenever you think proper, the Commissions themselves shall be sent to your office to be forwarded thence. I have the honor to be with sentiments of the most perfect esteem and respect &c.
Thomas Jefferson.

